DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .             

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 07/05/2019 and followed by a preliminary amendment on 09/19/2019 by Applicant, wherein Claims 1, 15 and 18 are three/3 independent claims reciting method, method and system claims with Claims 2-14, 16-17 and 19-20 dependent on said 3 independent claims respectively.  Said preliminary amendment of 09/19/2019 did not amend any of the original claims, and it seems to be re-submitted claims listing along with a response from the Applicant.          
One/1 IDS has been filed by the Applicant so far on 07-05-2019 that has been considered and entered.             
This Office Action is a non-final rejection on merits in response to the preliminary amendment filed by the Applicant on 19 SEPTEMBER 2019 for its original application of 05 JULY 2019 that is titled:         “Method for Autonomously Controlling a Vehicle”.        
Accordingly, pending Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Independent Claim 18, lines 1-3 recite in preamble by starting out as “A control system” and ending in “for performing a method comprising the steps of:”, which are unclear to Examiner, because it is not clear to Examiner whether to treat this claim as system claim or a method claim.       
Claims 19-20, depending from independent Claim 18 directly, are also rejected since they recite in their preamble “the control system of claim 18,”, because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 18.            
Appropriate correction is required.             

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:              
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claimed invention must fall into one of the four recognized statutory classes of invention, a process (or method), a machine (or system); an article of manufacture; or a composite of matter.  However, Claim 18, as recited in claims listing of 09/19/2019, falls into more than one of these recognized categories, i.e., this Claim 18 falls into two categories, because it starts out as a system claim in its preamble “A control system for …”, and it ends as a method claim in its preamble “… for performing a method comprising the steps of:”.  Examiner notes that since Claims 19-20, which depend directly from Claim 18, are drawn to “The control system of claim 18”, these Claims 18-20 may be amended to narrow the claim to cover only system embodiments.  Examiner suggests to the Applicant that to overcome this rejection under 35 U.S.C. 101, amend Claim 18 to be a control system claim as follows, or the Applicant can choose to make amendments of its own choice as lexicographer ---          
18.     A control system for autonomously controlling a vehicle on the basis of a mission received from a mission controller, the control system comprising:          
a processor;         
a memory that contains instructions that when executed by the processor performs the steps of:           
receiving a mission comprising a set of instructions from the mission controller;
……………          


Claims 18-20 are rejected under 35 U.S.C. 101, when considered as system claims, because the claimed invention is directed to software per se.  Claims that are directed to software per se are not directed to one of the four statutory classes of invention. Examiner notes that the Applicant’s own specification states in para [0028] --- {“The control system 20 may comprise a microcontroller running a software for controlling the vehicle.  The software may be stored on non-transitory memory.”} Since the control system may comprise a microcontroller, then it is contemplated that the control system may not contain a microcontroller. In this case, the control system can be software only.  

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-14 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2017/ 0192431 filed by Foster et al. (hereinafter “Foster”) in view of Pub. No. US 2011/ 0106401 filed by Kumar et al. (hereinafter “Kumar”), and further in view of Pub. No. US 2020/ 0133260 filed by Chambers et al. (hereinafter “Chambers”), and as described below for each claim/ limitation.                    

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Foster teaches ---          
1.  A method for autonomously controlling a vehicle performed by a control system of the vehicle on the basis of a mission received from a mission controller, the method comprising:          
(see at least:   Foster Abstract;  and para [0003] about {“Generally, in autonomous agricultural systems, a base station may control one or more agricultural vehicles working within a field.  When a job is requested to be performed in the field, a controller of the base station may determine a mission plan that controls certain functions and movements of the agricultural vehicles available in the field.  The mission plan may account for basic constraints, such as number of agricultural vehicles available, type of vehicles available, type of job to perform, size of the field, and so forth.”}; & para [0006] about {“In one embodiment, a system for controlling at least one autonomous agricultural vehicle includes a controller that executes a mission planning and optimization system (MPOS).  The MPOS includes a general planner to generate a first mission plan based at least in part on inputs to be initially executed by the at least one autonomous agricultural vehicle at a beginning of an operation on a field, a reactive planner configured to generate a second mission plan when at least one or more of the inputs change in response to one or more events that occur during the operation. The second mission plan includes at least one modification to the first mission plan.  The MPOS also includes an optimizing planner configured to generate a third mission plan concurrently with the first mission plan, the second mission plan, or a combination thereof. The third mission plan includes at least one modification to the first mission plan or the second mission plan via one or more optimization techniques that reduce a cost function having adjustable weight factors.  The MPOS also includes a mission planning arbitrator that receives the first, second, and third mission plans, determines respective plan values for the first, second, and third mission plans, selects the first, second, or third mission plan based on the respective plan values, and outputs the selected mission plan to the at least one agricultural vehicle 


Foster teaches ---           
receiving a mission comprising a set of instructions from the mission controller;      
(see at least:   Foster ibidem;  and para [0040] about {“In some 
embodiments, the operator instructs the MPOS to focus optimization on a portion of the mission plan that the operator determines is suboptimal. In this scenario, the operator can use the user interface 74 to notify the MPOS that a portion of the mission plan may be enhanced to account for a new obstacle and/ or event.”}; & para [0042] about {“The memory device 84 may store computer instructions configured to execute the mission planning and optimization system (MPOS).  For example, the memory device 84 may store computer instructions(e.g., software, firmware, etc.) to implement the general planner, the reactive planner, the optimizing planner, and the mission planning arbitrator.  The memory device 84 may also store data related to mission plans, a map of the terrain (including boundaries of the 


Foster teaches ---           
validating the mission by checking whether the mission meets (a first set of requirements);          
(see at least:   Foster ibidem;  and para [0040] about {“For 
example, as the MPOS, which may be an element of the controller 48 or executed by the controller, generates general mission plans, reactive mission plans, and/or optimized mission plans, the display 76 is configured to present the mission plans to the operator for validation.  If the operator validates the mission plan displayed, then the mission plan may be incorporated into the existing mission plan or replace the existing mission plan.”}; & para [0044] about {“The display 88 may display the mission plans generated by the MPOS to enable the operator to validate the mission plan and cause the mission plan to be 

Foster teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a first set of requirements’.  However, Kumar teaches it explicitly.            
(see at least:   Kumar Abstract and Brief Description of the Invention in paras [0009]-[0010];  and para [0044] about {“The embodiment of the present invention may be utilized to allow a single locomotive to be reconfigured from a first set of mission priorities to a second set of mission priorities in response to a change in value of a configuration input.  Such a change may involve modifying many end use device output responses, including diagnostic and alarm systems.  Such changes are impractical for prior art locomotives, and thus mission priorities are sometimes compromised based upon the selection of an available locomotive.  The embodiment of the present invention provides additional flexibility for a railroad dispatcher in matching available equipment with mission requirements.”};  which together are the same as claimed limitations above including ‘a first set of requirements’)               

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Foster with teachings of Kumar.  The motivation to combine these references would be to provide systems and methods for multi-mode mission planning and optimization for autonomous agricultural vehicles (see para [0002] of Foster), and to provide a system, method, and computer software code for managing the emissions from diesel powered systems, such as locomotives, off highway vehicles, marine vehicles and/or stationary diesel powered systems (see para [0003] of Kumar).        


Foster and Kumar teach ---          
executing the mission if the mission meets the first set of requirements and (rejecting the mission) if the mission does not meet the first set of requirements.         
(see at least:   Foster ibidem;  and paras [0003],[0006],[0007], [0009],[0021],[0022],[0032],[0042],[0046],[0054],[0059]-[0061] &  [0073]-[0079]teach about ‘executing the mission’ via disclosures recited therein;  which together are the same as claimed limitations above)        
(see at least:   Kumar ibidem; and see citations already made 
above for ‘a first set of requirements’)   

Foster and Kumar teach as disclosed above, but they may not explicitly disclose about ‘rejecting the mission’.  However, Chambers teaches it explicitly.            
(see at least:   Chambers Abstract and Summary in paras [0005]-[0010]; & para [0164] about {“The mission planner 200 will then check 520 if the transition from the current active vehicle state to the new vehicle state is one of the valid transitions in the finite state machine 208.  If the transition is not valid, the command will be rejected 550.”};  which together are the same as claimed limitations above to include ‘rejecting the mission’)        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Foster & Kumar with the teachings of Chambers.  The motivation to combine these references would be to provide systems and methods for multi-mode mission planning and optimization for autonomous agricultural vehicles (see para [0002] of Foster), and to provide a system, method, and computer software code for managing the emissions from diesel powered systems, such as locomotives, off highway vehicles, marine vehicles and/or stationary diesel powered systems (see para [0003] of Kumar), and that autonomous vehicles may be launched with instructions to perform certain mission tasks --- such as navigating to a destination, taking photos, etc. --- and can perform these tasks without human intervention (see para [0003] of Chambers).                  




Dependent Claims 2-3, 5, 7-8, 11 & 13-14 are rejected under 35 USC 103 as unpatentable over Foster in view of Kumar and Chambers as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Foster, Kumar and Chambers teach ---          
2.  The method of claim 1, comprising the further steps of:                
storing the mission received from the mission controller,         
receiving a command from the mission controller to execute the mission and on receipt of the command to execute the mission, performing the step of validating the mission.       
(see at least:   Foster ibidem)      
(see at least:   Kumar ibidem)       
(see at least:   Chambers ibidem; and para [0075] about {“Similarly, when the mission planner 200 requires the UAV 102 to move from one point to another, it sends commands to the flight controller 201 to achieve that goal.”}; & para [0087] about {“For example, in one embodiment, the safety system 207 monitors and controls a parachute system that may be deployed based on a command received from the mission planner 200, or based on information received directly from the flight controller 201 or sensor system 202.”};  which together are the same as claimed limitations above to include ‘receiving a command’)      



With respect to Claim 3, Foster, Kumar and Chambers teach ---          
3.  The method of claim 1, comprising the further steps of:        
determining a current value of at least one dynamic variable, the dynamic variable describing at least one out of a vehicle parameter and an environmental parameter  and    
performing the step of validating the mission using the current value of the at least one dynamic variable.             

(see at least:   Kumar ibidem)         
(see at least:   Chambers ibidem; and para [0039] about {“The engine output control system 68 is configured to vary the output of the engine to control the speed of the vehicle 12.  For example, the engine output control system 68 may vary a throttle setting of the engine, a fuel/air mixture of the engine, a timing of the engine, and/or other suitable engine parameters to control engine output.  In addition, the transmission control system 70 may adjust gear selection within a transmission to control the speed of the vehicle 12.  Furthermore, the braking control system 72 may adjust braking force, thereby controlling the speed of the vehicle 12.”};  which together are the same as claimed limitations above to include ‘at least one out of a vehicle parameter and an environmental parameter’)    



With respect to Claim 5, Foster, Kumar and Chambers teach ---          
5.  The method of claim 1, comprising the further steps of:            

receiving a command from the mission controller to execute the mission and on receipt of the command to execute the mission, performing the following sub-steps:           
(see at least:   Foster ibidem; & para [0005] about {“In one embodiment, a tangible, non-transitory computer readable medium stores computer instructions that, when executed by a processor, generate a first mission plan based on inputs.”}; & para [0042] about {“The memory device 84 may store computer instructions configured to execute the mission planning & optimization system (MPOS).  For example, the memory device 84 may store computer instructions (e.g., software, firmware, etc.) to implement the general planner, the reactive planner, the optimizing planner, and the mission planning arbitrator.  The memory device 84 may also store data related to mission plans, a map of the terrain (including boundaries of the field), a landscape of the terrain, location of obstacles, and/or relative sizes of obstacles. Also, the memory device 84 may store data related to the vehicle 12, such as position of the vehicle 12 on the terrain, type of vehicle 12, type of sensors 52 on the vehicle, velocity of the vehicle 12, position of the vehicle 12, and the like.”}; & para [0055] about {“FIG. 5 is a flow diagram of an embodiment of a method 120 for planning and optimizing missions using the mission planning and optimization system (MPOS) 100 of FIG. 4.   The method 120 may be implemented as computer instructions stored on the memory 84 of the base station 16 and/or the memory 60 of the agricultural vehicles 12 and 14 and executed by the processor 82 of the base station 16 and/or the processor 58 of the agricultural vehicles 12 and 14.”}; & para [0073] about {“FIG. 6 is a flow diagram of an embodiment of a method 152 for selecting a mission plan based on a determined plan value (e.g., correspond to process block 130 of FIG.5). The method 152 may be implemented as computer instructions stored on the memory 84 and executed by the processor 82 of the base station 16.  In some embodiments, portions of the method 152 may be distributed between the vehicles 12, 14 and the base station 16.  That is, portions of the method 152 may be implemented as computer 
an optimized mission plan generated by the optimized planner 108.”};  which together are the same as claimed limitations above to include ‘storing a mission’ & ‘receiving a command’)    
(see at least:   Kumar ibidem)         
(see at least:   Chambers ibidem; and para [0008] about {“The autonomous vehicle is configured to store a command verification value, and to broadcast a status message comprising that command verification value. The autonomous vehicle is also configured to receive a vehicle command that contains a command verification value.”}; & para [0042] about {“The remote vehicle operator 108 is a human user that receives information about the UAV 102 from the global services 103 and may issue commands to the UAV 102 to help it complete its mission.”}; & para [0055] about {“The mission planner 200 may also receive commands from the global services 103, from human operators, or from third-party  controllers (such as air traffic controllers), and may issue directives to the UAV 102 modules based on these commands.”}; & para [0083] about {“Although the UAV 102 is designed to operate autonomously, the mission planner 200 is configured to receive instructions via the communications system 203 that may override the mission planner 200's flight plans.  For example, the UAV 102 may receive instructions from a distribution center 101 or the global services 103 that command the UAV 102 to return to base immediately due to bad weather or a passenger aircraft entering the area.  On receiving such a command the mission 


Foster, Kumar and Chambers teach ---           
Page. 17 APPLICATION; Docket No. LSG19323determining a current value of at least one the dynamic variable, the dynamic variable 
describing at least one out of a vehicle parameter and an environmental parameter  and performing the step of validating the mission using the current value of the dynamic variable.               
(see at least:   Foster ibidem; and para [0021] about {“Thus, an optimized mission plan that results in a low cost value may be assigned a high plan value by the mission planning arbitrator.  Based on the determined plan values, the mission planning arbitrator may determine the course of action for each mission (e.g., implement new mission plan, adjust current mission plan, discard new mission plan) with or without human interaction.”};   & para[0049] about {“The mission planning arbitrator 102 selects between the mission plans generated by the planners 104, 106, 108 by assigning a plan value to the mission plans and selecting the mission plan with the highest plan value to implement. Based on the plan values, the mission planning arbitrator 102 is configured to implement the selected mission plan by sending the selected mission plan to the agricultural vehicles 12 and 14, adjusting the current mission plan, discarding the new mission 
(see at least:   Kumar ibidem)         
(see at least:   Chambers ibidem;  and para [0161] about {“The stored command verification value is used to track the last valid command received by the UAV 102.  The UAV 102 periodically 



With respect to Claim 7, Foster, Kumar and Chambers teach ---          
7.  The method of claim 1, wherein the vehicle comprises an electric retarder and at least one service brake, and wherein the step of validating the mission comprises the sub-step of:           
validating whether the mission can be executed using only the electric retarder.          
(see at least:   Foster ibidem; & paras [0038]-[0039] about {“In the illustrated embodiment, the automated steering control system 54 includes a wheel angle control system 62, a differential braking system 64, and a torque vectoring system 66. ... The differential braking system 64 may independently vary the braking force on each lateral side of the vehicle to direct the vehicle 12 along the desired route.  Similarly, the torque vectoring system 66 may differentially apply torque from an engine to specific wheels and/or tracks on the vehicle, thereby directing the vehicle 12 along a desired route.  While the illustrated steering control system 54 includes the wheel angle control system 62, the differential braking system 64, and the torque vectoring system 66, it should be appreciated that alternative embodiments may include one or two of these systems, in any suitable combination.” Further embodiments may include an 
(see at least:   Kumar ibidem; & para [0025] about {“A diesel-fueled power generating unit's configuration may include performance variables such as the peak output rating of the engine, the correlation between the throttle notch settings and 
(see at least:   Chambers ibidem)        
Examiner notes that throttle, choke, traction, strangle, suppress, stifle, smother, check, suffocate, inhibit, etc. are synonyms for claimed ‘retard/er’.       



With respect to Claim 8, Foster, Kumar and Chambers teach ---          
8.  The method of claim 1, comprising the steps of:            
storing a 3D terrain map and performing the validating step using the 3D terrain map.    
(see at least:   Foster ibidem)      
(see at least:   Kumar ibidem)         




With respect to Claim 11, Foster, Kumar and Chambers teach ---          
11.  The method of claim 8, wherein traversable areas are marked on the 3D terrain map, and the method comprises the step of:              
validating whether the mission stays within the traversable areas.         
(see at least:   Foster ibidem)      
(see at least:   Kumar ibidem)         
(see at least:   Chambers ibidem; and see citations already made above to include ‘3D terrain map’ and ‘geographic area’)     



With respect to Claim 13, Foster, Kumar and Chambers teach ---          
13.  The method of claim 1, wherein the step of validating the mission comprises the following sub-step:       
validating whether a beginning of a route of the mission is within a defined area with respect to a current position of the vehicle.               
(see at least:   Foster ibidem)      
(see at least:   Kumar ibidem)         
(see at least:   Chambers ibidem; & paras [0139]-[0140] about {“The global services 103 receives 454 the route refinement selection from the client device, and then validates 455 the route refinement selection to confirm that the route refinement selection will not cause the UAV 102 to crash or cause the mission to otherwise fail.  Validation is done to ensure that the service requestor 104 has not introduced human error into the routing process.  For example, a service requestor 104 could specify a delivery location that is in a body of water, or a trajectory that intersects a building. ...... Validation may be done using the data in the global terrain map database 401.  For example, in some embodiments, validation is performed by checking that the geometry of the route refinement selection received from the client device does not intersect the geometries of objects or terrain in the global terrain map database 401.”}; & para [0142] about {“Once a route refinement selection has been received 454 and validated 455 by the global 



With respect to Claim 14, Foster, Kumar and Chambers teach ---          
14.  The method of claim 1, wherein the step of validating the mission comprises at least one out of the following sub-steps:           
validating whether latitudes and longitudes included in the mission are all within an inner boundary value;          
validating whether speed commands included in the mission are all less than or equal to a maximum vehicle speed value;        
validating whether all segments of the mission have been received and are continuous;      validating whether a radius for curves included in the mission is not too small for a turning radius of the vehicle;          
Page. 19 APPLICATION; Docket No. LSG19323validating that no mission segment crosses a vertical or near vertical altitude change;      validating whether all segments have valid latitude, longitude, and altitudes;   and      validating whether the mission respects reverse speed limits.                 
(see at least:   Foster ibidem; & para [0028] about {“As used herein, "position" (e.g., determined position, target position, etc.) refers to a position vector, such as a one, two, or three-dimensional position vector.  For example, a two-dimensional position vector may include latitude and longitude, and a three-dimensional position vector may include latitude, longitude, and altitude/elevation.  As will be appreciated, the position vector may be represented in a rectangular, polar, cylindrical, or spherical coordinate system, among other suitable coordinate systems.  In addition, as used herein, "velocity" (e.g., determined velocity, target velocity, etc.) refers to a velocity vector, such as a one, two, or three-dimensional velocity vector.  For example, a one-dimensional velocity vector may include speed (e.g., ground speed), a two-dimensional velocity 
detected events.”}; & para [0079] about {“After initiation of the MPOS 100 and the general mission plan is implemented by the agricultural vehicles 12 and 14, the optimization planner 108 may begin modifying the current mission plan to generate an optimized mission plan that reduces the cost function.  That is, continuous or near continuous optimization planning may be performed in the background while a mission plan is being executed, and the mission plan may be updated with a portion or portions of the optimized mission plan while the agricultural vehicles 12 and 14 are in operation to reduce the cost function that balances the various cost function factors 190.”}; which together are the same as claimed limitations above to include ‘the mission ... are continuous’)       

(see at least:   Chambers ibidem; and para [0118] about {“Once the verification and launch system 303 verifies the UAV 102, the UAV 102 is launched, and the mission manager 305 continues to monitor the aircraft during the mission flight.  The mission manager 305 receives status updates from the UAV 102, and these status updates enable the mission manager 305 to track the progress of the mission at least intermittently.”}; which together are the same as claimed limitations above to include ‘the mission ... are continuous’) 




Dependent Claims 4 & 6 are rejected under 35 USC 103 as unpatentable over Foster in view of Kumar and Chambers as applied to the rejection of Claims 1-3, 5, 7-8 & 11-14 above, and further in view of Pub. No. US 2010/ 0071984 filed by Doi et al. (hereinafter “Doi”), and as described below for each claim/ limitation.            

With respect to Claim 4, Foster, Kumar and Chambers teach ---          
4.  The method of claim 3, wherein the at least one the dynamic variable describes (at least one out of a weight of the vehicle, a loading condition, a weather condition and a road condition).               
(see at least:   Foster ibidem; and para [0046] about {“then the optimizing planner is configured to find a route for the vehicles that completes the mission as quickly as possible by weighting the respective factor of the cost function accordingly”}; & para [0053] about {“the optimizing planner 108 is configured to run simulations of different mission plans including changes to path placement (routes), vehicle 
(see at least:   Kumar ibidem)     
(see at least:   Chambers ibidem)        

Foster, Kumar and Chambers teach as disclosed above, but they may not explicitly disclose about ‘at least one out of a weight of the vehicle, a loading condition, a weather condition and a road condition’.  However, Doi teaches them explicitly.            
(see at least:   Doi Abstract and Disclosure of the Invention in paras [0007]-[0022]; & 51 Load Meter, 63 Weight Drive Actuator & 134 Weight;  and 41 Driving Speed Meter, 42 Accelerometer, 43 Vehicle Body Tilt Angle Meter & 62 Vehicle Body Tilt Actuator; & paras [0070]-[0071] about {“Herein, the vertical load center point is an intersection point of a ground and a line parallel to a resultant vector F of centrifugal force and gravitational force applied to the vehicle and passing through a center of gravity.  At this time, the direction of the resultant vector F is determined by a lateral acceleration of the vehicle, and further, the lateral acceleration is determined by a turning speed and a turning curvature of the vehicle. ...... Thus, the position of the vertical load center point, i.e., whether the vehicle overturns, is determined by the center-of-gravity position and the lateral acceleration (the turning speed and the turning curvature) of the vehicle.”};  and para [0074] about {“Regarding the estimation of the center-of-gravity position, a seated position, weight, or body type of a loading object (occupant, material object, or the like) are measured using measured values of a load meter and a seating height meter, and the center-of-gravity position of the vehicle (displacement from a vehicle body symmetry plane and height) is estimated (as direct estimation) from the measured values.  Also, the center-of-gravity position is estimated (as indirect estimation) using a disturbance observer from a control history of a lateral vehicle body tilt control.”}; & paras [0076]-[0077] about {“That is, the center of gravity is caused to move to a position where a vertical load center point S is inside the range between the two drive wheels and a stable turn is possible. ...... As a mechanism which moves the center of gravity, one or more of i) a vehicle body tilt mechanism, ii) a weight movement mechanism, 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Foster, Kumar and Chambers with the teachings of Doi.  The motivation to combine these references would be to provide systems and methods for multi-mode mission planning and optimization for autonomous agricultural vehicles (see para [0002] of Foster), and to provide a system, method, and computer software code for managing the emissions from diesel powered systems, such as locomotives, off highway vehicles, marine vehicles and/or stationary diesel powered 



With respect to Claim 6, Foster, Kumar, Chambers and Doi teach ---          
6.  The method of claim 1, wherein the step of validating the mission comprises the sub-step of:           
validating a lateral vehicle stability during the mission by validating a turning radius and a vehicle velocity in dependence on a weight of the vehicle.           
(see at least:   Foster ibidem)      
(see at least:   Kumar ibidem)         
(see at least:   Chambers ibidem)        
(see at least:   Doi ibidem; and see Summary and paras already cited above to include disclosure about ‘a lateral vehicle stability’ and ‘a turning radius’)       




Dependent Claims 9-10 & 12 are rejected under 35 USC 103 as unpatentable over Foster in view of Kumar, Chambers and Doi as applied to the rejection of Claims 1-8, 11 & 13-14 above, and further in view of Pub. No. US 2019/ 0129435 filed by Madsen et al. (hereinafter “Madsen”), and as described below for each claim/ limitation.          

With respect to Claim 9, Foster, Kumar, Chambers and Doi teach ---          
9.  The method of claim 8, comprising the steps of:          
determining (a terrain slope) from the 3D terrain map and validating whether the vehicle stays within an operating envelope based on a vehicle weight and (the terrain slope).           
(see at least:   Foster ibidem)      
(see at least:   Kumar ibidem)         

(see at least:   Doi ibidem; and see Summary and paras already cited above to include disclosure about ‘vehicle weight’; & paras [0309]-[0311] and [0347]-[0349] disclosing about “vertical load eccentricity modification amount” and “vehicle body tilt” mechanisms and equations; & paras [0337]-[0339] about {“Next, the center-of-gravity position control system 23 distributes the low frequency component .DELTA..beta..sub.Low*of the substantial vertical load eccentricity modification amount to the vehicle body tilt mechanism and the riding portion movement mechanism based on the determined target value .theta..sub.1* of the vehicle body tilt angle. ...... A vehicle body tilt mechanism allocated amount .DELTA..beta..sub.CL* and a riding portion movement mechanism allocated amount .DELTA..beta..sub.SL* of the substantial vertical load eccentricity modification amount are respectively determined by Formula 45 and Formula 46. ...... Accordingly, security with respect to a vehicle body overturn provided by the vertical load eccentricity modification amount .DELTA..beta..sub.Low* and riding comfortableness of the occupant provided by the vehicle body tilt angle target value .theta..sub.1* can both be ensured.”}; & para [0341] about {“Finally, the center-of-gravity position control system 23 performs a preventing process of an offset operation with respect to the vehicle body tilt mechanism allocated amount .DELTA..beta..sub.CL* and the riding portion movement mechanism allocated amount.DELTA..beta..sub.SL* of the substantial vertical load eccentricity modification amount.”}; & paras [0365]-[0370] disclosing about “vehicle body tilt mechanism” and 
“a displacement of the vertical load center point at the 
balanced tilt angle”;  which together are the same as claimed limitations above to include ‘vehicle stays within an operating envelope’)     

Foster, Kumar, Chambers and Doi teach as disclosed above, but they may not explicitly disclose about ‘a/the terrain slope’.  However, Madsen teaches it explicitly.            
(see at least:   Madsen Abstract; and para [0064] about {“The system may analyze the identified terrain features to determine the vehicles path (415) as well as to modify or maintain (425) an existing path for a vehicle.  For example, the system may identify a terrain feature comprising a slope, identify the steepness of the slope, and determine whether the slope of the terrain feature is traversable by the vehicle.”}; & para [0072] sloped terrain (e.g., from rolling the vehicle), and account for land leveling and erosion (e.g., by tracking how land is changing over time to plan the use of terraces).”}; & para [0083] about {“In another example, in a sensor system that includes a gyroscopic sensor, identifying a terrain feature (e.g., a slope/ hill) may include determining one or more of: a roll angle for the vehicle, a pitch angle for the vehicle, and a yaw angle for the vehicle.  In alternate embodiments, other types of sensors (e.g., an accelerometer) may also be used to determine 
attitude characteristics of a vehicle.”}; & paras [0179]-[0182] about {“The vehicle control system of example 21, wherein determining the path of the vehicle includes:  identifying a terrain feature comprising a slope;  identifying a steepness of the slope;  and determining whether the slope of the terrain feature is traversable by the vehicle.”}; which together are the same as claimed limitations above to include ‘a/the terrain slope’)       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Foster, Kumar, Chambers and Doi with teachings of Madsen.  The motivation to combine these references would be to provide systems and methods for multi-mode mission planning and optimization for autonomous agricultural vehicles (see para [0002] of Foster), and to provide a system, method, and computer software code for managing the emissions from diesel powered systems, such as locomotives, off highway vehicles, marine vehicles and/or stationary diesel powered systems (see para [0003] of Kumar), and that autonomous vehicles may be launched with instructions to perform certain mission tasks --- such as navigating to a destination, taking photos, etc. --- and can perform these tasks without human intervention (see para [0003] of Chambers), and to provide vehicles that maintain a stopped state or are driven while performing the attitude control based on a weight shift amount of the driver, an operated amount from a remote control or an operating device, driving instruction data input in advance, or the like (see para [0005] of Doi), and to provide the generation and use of three-dimensional terrain maps in conjunction with 



With respect to Claim 10, Foster, Kumar, Chambers, Doi and Madsen teach ---          
10.  The method of claim 9, wherein the operating envelope is at least one out of:     
a retarding envelope describing a maximum downhill speed allowed by a retarder of the 
vehicle, the maximum downhill speed depending on the terrain slope and the vehicle weight;             
a gradeability envelope describing a maximum uphill speed of the vehicle, the maximum uphill speed depending on the terrain slope and the vehicle weight;   and    
Page. 18 APPLICATION; Docket No. LSG19323a lateral vehicle stability envelope describing a turning radius and a vehicle velocity in dependence on the terrain slope and a weight of the vehicle.                 
(see at least:   Foster ibidem)      
(see at least:   Kumar ibidem; and para [0055] about {“For example, while descending a grade in the operational area, the locomotive may be controlled to have an emission below a maximum allowed emission level for that area. During this time, emission credits may be accrued and these credits may be used to offset operations when an emission parameter is allowed to exceed a maximum value, such as when the locomotive is climbing a grade.”};  which are the same as claimed limitations above to include ‘a gradeability envelope’)     
(see at least:   Chambers ibidem; and see citations already made above to include ‘3D terrain map’)      
(see at least:   Doi ibidem; and see Summary and paras already cited above to include disclosure about ‘vehicle weight’ and other paras for ‘vehicle stays within an operating envelope’; & para [0008] about {“Thus, if a turning speed is too high or a turning radius is too small when the vehicle makes a turn, the vehicle may be tilted excessively due to centrifugal force.  Since a vertical load on the inner wheel side decreases, it may cause a slip of the inner wheel if not an overturn.”}; & para [0010] about {“However, when the occupant changes a seated position or the seated attitude or someone else with a different 
(see at least:   Madsen ibidem; and see paras already cited above to include ‘a/the terrain slope’; & para [0079] about {“Embodiments of the present disclosure may identify a boundary of an area to be traversed by the vehicle (e.g., a fence surrounding a field), determine a turn radius of the vehicle, and determine the path of the vehicle to traverse the identified area within the turn radius of the vehicle and without colliding with the boundary.  In this manner, the system can help ensure that a vehicle and its implements safely traverse the headland of a field without straying into any obstacles or boundaries at the edge of the field.”}; & paras [0196]-[0199] about {“The vehicle control system of example 21, wherein determining the path of the vehicle includes:  identifying a boundary of an area to be traversed by the vehicle;  determining a turn radius of the vehicle;  and  determining the path of the vehicle to traverse the identified area within the turn radius of the vehicle and without colliding with the boundary.”};  which together are the same as claimed limitations above to include ‘a lateral vehicle stability envelope’)         




With respect to Claim 12, Foster, Kumar, Chambers, Doi and Madsen teach ---          

validating for each segment whether a reference speed is within a capability of the vehicle with respect to a segment distance;   and            
if the speed is outside the capability of the vehicle, adapting the reference speed of the segment or a reference speed of a neighboring segment.               
(see at least:   Foster ibidem)      
(see at least:   Kumar ibidem)         
(see at least:   Chambers ibidem)        
(see at least:   Doi ibidem)        
(see at least:   Madsen ibidem; & para [0042] about {“Embodiments of the present disclosure may also be used to help speed up or slow down the vehicle (e.g., via an automatic or semi-automatic vehicle control system) to increase comfort to an operator, or to traverse a stretch of rough terrain to reduce strain on vehicles and tools.  In some cases the system may also plot a new path for the vehicle to avoid an area.”}; & paras [0117]-[0118] about {“In some embodiments, the geometry (slope) of the field may be measured and geo-referenced.  This can either be based on data from a GNSS or INS, data from a 3D terrain map, or from data from sensors such as lidar or stereo cameras.  The slip corresponding to the image locations may be measured, geo-referenced and used as a label to train a slippage prediction model.  Additional feature inputs may be used to train the slippage prediction model, including features of the vehicle. ...... For example, the current tire pressure of the vehicle, the current axle vertical load of the vehicle, and/or the current load (e.g., engine load, power take-off load, and/or traction load) may each be geo-referenced and logged and used as training features for the model.  Other input features may include the model/type of the vehicle the model/type of a vehicle implement, the load on a trailer (e.g., based on weighing sells or fill level of sprayers or slurry spreaders), the depth to which the vehicle is sinking into the ground (e.g., measured by the terrain sensors on stable ground), the speed of 




With respect to Claims 15-17, the limitations of these method claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-14 as described above using cited references of Foster, Kumar, Chambers,  Doi and Madsen, because the limitations of these method Claims 15-17 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-12 as described above.                


With respect to Claims 18-20, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-14 as described above using cited references of Foster, Kumar, Chambers,  Doi and Madsen, because the limitations of these system Claims 18-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-12 as described above.     

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.             

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing 
using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691